DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-4 & 6-21 (the claimed invention) are allowed.
The Terminal Disclaimer was filed on 5/13/22 for Parent US 10878274 obviating the Double Patenting Rejection.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/10/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	


Response to Arguments

Applicant’s arguments regarding 101 in light of the Examiner’s amendment, see P. 12, filed 5/13/22, with respect to the independent claims have been fully considered and are persuasive.  The 101 rejection of 2/11/22 has been withdrawn. 


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Bernstein (Applicant’s representative) on 5/24/22.

The application has been amended as follows: 

Claim 2. (Currently Amended) A computer-implemented method for enhancing the security of online transactions by assessing an authenticity of a document that is remote using video processing analysis, the computer-implemented method comprising:
receiving, by one or more processors at a server system and from a camera of a client device, video stream data representing a document that is indicative of either a physical payment card or physical identification card which is used to authenticate a current online transaction, the video stream data including a timestamp that indicates when the video stream data was captured;
determining, by the one or more processors and based on the video stream data, that the document comprises a first type of document of a plurality of document types;
assessing, by the one or more processors, the document for verification criteria against at least a previously-captured and verified characteristic of the first type of document, including:
	determining, by the one or more processors, whether a change in a relative motion of a shadow gradient across a surface of the document as the document is rotated is consistent with a measured comparison to the first type of document under matching ambient lighting conditions, and
	determining, by the one or more processors and based on the timestamp, whether the video stream data was captured within a predefined threshold to [[the]] a current time; 
initiating, by the one or more processors, a remedial process in accordance with a determination that the video stream data was not captured within the predefined threshold to the current time, the remedial process including requesting additional video stream data that is used to assess the document for verification criteria;
updating, by the one or more processors, an aggregate assessment score for the document based on the assessment of the document;
determining, by the one or more processors, whether the aggregate assessment score satisfies a validity threshold;
causing, by the one or more processors, a display communicatively coupled to the server system to present an authentication message based on the aggregate assessment score satisfying the validity threshold, wherein:
	the authentication message indicates that the current online transaction cannot be authorized in response to determining that the aggregate assessment score does not satisfy the validity threshold; and
	the authentication message indicates that the current online transaction is authorized in response to determining that the aggregate assessment score does satisfy the validity threshold.

Claim 6. (Currently Amended) The method of claim 2, further comprising: initiating the remedial process to request additional video stream data in response to determining that the aggregate assessment score does not satisfy the validity threshold.

Claim 12. (Currently Amended) A server system, comprising:
one or more processors; and
memory storing one or more programs comprising instructions which, when executed by the one or more processors, cause the one or more processors to perform a set of operations, comprising:
receiving, by the one or more processors at a server system and from a camera of a client device, video stream data representing a document that is indicative of either a physical payment card or physical identification card which is used to authenticate a current online transaction, the video stream data including a timestamp that indicates when the video stream data was captured;
determining, by the one or more processors and based on the video stream data, that the document comprises a first type of document of a plurality of document types;
assessing, by the one or more processors, the document for verification criteria against at least a previously-captured and verified characteristic of the first type of document, including: 
	determining, by the one or more processors, whether a change in a relative motion of a shadow gradient across a surface of the document as the document is rotated is consistent with a measured comparison to the first type of document under matching ambient lighting conditions, and
	determining, by the one or more processors and based on the timestamp, whether the video stream data was captured within a predefined threshold to [[the ]]a current time; 
initiating, by the one or more processors, a remedial process in accordance with a determination that the video stream data was not captured within a predefined threshold to the current time, the remedial process including requesting additional video stream data that is used to assess the document for verification criteria; 
updating, by the one or more processors, an aggregate assessment score for the document based on the assessment of the document;
determining, by the one or more processors, whether the aggregate assessment score satisfies a validity threshold;
causing, by the one or more processors, a display communicatively coupled to the server system to present an authentication message based on the aggregate assessment score satisfying the validity threshold, wherein:
	the authentication message indicates that the current online transaction cannot be authorized in response to determining that the aggregate assessment score does not satisfy the validity threshold; and
	the authentication message indicates that the current online transaction is authorized in response to determining that the aggregate assessment score does satisfy the validity threshold.

Claim 17. (Currently Amended) A non-transitory computer readable storage medium storing one or more programs, the one or more programs including instructions that when executed by one or more processors cause the one or more processors to perform the operations comprising
receiving, by the one or more processors at a server system and from a camera of a client device, video stream data representing a document that is indicative of either a physical payment card or physical identification card which is used to authenticate a current online transaction, the video stream data including a timestamp that indicates when the video stream data was captured;
determining, by the one or more processors and based on the video stream data, that the document comprises a first type of document of a plurality of document types;
assessing, by the one or more processors, the document for verification criteria against at least a previously-captured and verified characteristic of the first type of document, including: 
	determining, by the one or more processors, whether a change in a relative motion of a shadow gradient across a surface of the document as the document is rotated is consistent with a measured comparison to the first type of document under matching ambient lighting conditions, and
	determining, by the one or more processors and based on the timestamp, whether the video stream data was captured within a predefined threshold to [[the]] a current time; 
initiating, by the one or more processors, a remedial process in accordance with a determination that the video stream data was not captured within a predefined threshold to the current time, the remedial process including requesting additional video stream data that is used to assess the document for verification criteria; 
updating, by the one or more processors, an aggregate assessment score for the document based on the assessment of the document;
determining, by the one or more processors, whether the aggregate assessment score satisfies a validity threshold;
causing, by the one or more processors, a display communicatively coupled to the server system to present an authentication message based on the aggregate assessment score satisfying the validity threshold, wherein:
	the authentication message indicates that the current online transaction cannot be authorized in response to determining that the aggregate assessment score does not satisfy the validity threshold; and
	the authentication message indicates that the current online transaction is authorized in response to determining that the aggregate assessment score does satisfy the validity threshold.


REASONS FOR ALLOWANCE

The following is an examiner' s statement of reasons for allowance: the prior art fails to teach or suggest the limitations of the claimed invention.


Based on prior art search results, the prior art of record neither anticipates nor renders obvious the claimed subject matter, as a whole or taken in combination, and does not teach:

determining, by the one or more processors, whether a change in a relative motion of a shadow gradient across a surface of the document as the document is rotated is consistent with a measured comparison to the first type of document under matching ambient lighting conditions; 


The closest prior art of record includes:

Calman (US 20120230577) provides a method and system for the recognition of financial documents using real-time video and object recognition analysis. 

Ethington (US 8688579) provides a platform that allows a user to deposit a check by taking an image of the check and electronically transmitting the image to the user’s bank after performing image analysis to enhance and approve the image quality associated with the check being submitted.

Nepomniachtchi (US 20130085935) provides a method for capturing and processing images of remittance coupons using a mobile device and obtaining data from the captured image which is used to set up or carry out payment to a bill that correspond to the remittance coupon, along with optimization and enhancement of the images in order to improve the initial quality of the captured image, using a shadow test, and provide a user with real time feedback.


Therefore, the claimed invention has been deemed to be allowable over the prior art of record.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	

Gorski (US 20140037183) provides systems and methods for recognizing information in financial documents using a mobile device. 


Agarwal (US 20120179609) provides a method for automatically analyzing and/or capturing an image of a deposit item for use in a deposit transaction.
	
Denman (NPL) describes improved detection and tracking of objects in surveillance video.
Cucchiara (NPL) describes detecting moving objects, ghosts and shadows in video streams.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046.  The examiner can normally be reached on M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULMAJEED AZIZ/Primary Examiner, Art Unit 3695